Citation Nr: 0640160	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-41 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to separate 10 percent schedular ratings for 
bilateral tinnitus.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel



INTRODUCTION

The veteran served on active duty from March 1987 to March 
1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from October 2003 and January 2004 decisions by the RO in St. 
Petersburg, Florida.

In October 2006, to support his claims, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.  

While testifying during his October 2006 hearing, the veteran 
indicated he wanted to file an additional claim for service 
connection for a psychiatric disorder - inclusive of anxiety 
and depression, secondary to his service-connected 
disabilities.  The presiding judge explained that he must 
file this additional claim at the RO.  The RO has not 
adjudicated this additional claim, much less denied it and 
the veteran filed a timely appeal in response.  So the Board 
does not presently have jurisdiction to consider this 
additional issue.  See 38 C.F.R. § 20.200 (2006).

In this decision, the Board will decide the tinnitus claim.  
The Board also will reopen the claim for right ear hearing 
loss on the basis of new and material evidence.  But the 
Board will then proceed to remand this reopened claim to the 
RO for further development and readjudication on the merits 
(de novo).  The Board is also remanding the claim for an 
initial compensable disability rating for the 
left ear hearing loss.  The remand development will occur via 
the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The veteran has a 10 percent rating for tinnitus, the 
highest possible schedular rating for this condition, whether 
perceived in one ear or both.

2.  In December 1989, the RO denied the claim of service 
connection for bilateral hearing loss; though the veteran was 
informed of that decision and of his procedural and appellate 
rights, he did not perfect a timely appeal.

3.  Additional evidence received since that December 1989 RO 
decision, however, is not duplicative or cumulative, and when 
considered by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim 
concerning the hearing loss in the right ear, in particular.


CONCLUSIONS OF LAW

1.  Entitlement to separate 10 percent schedular ratings for 
bilateral tinnitus is not shown as a matter of law.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002 & 2006).

2.  The December 1989 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2006).

3.  New and material evidence has been received since that 
December 1989 rating decision to reopen the claim concerning 
the hearing loss in the right ear.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in developing their 
claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
See, too, Wensch v. Principi, 15 Vet App 362 (2001) 
(Secretary of VA not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").

Because the Board is denying the veteran's tinnitus claim, as 
a matter of law, the VCAA is inapplicable.

And insofar as whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for right ear hearing loss (keeping in mind the 
hearing loss in his left ear is already service connected), 
the Board is reopening this claim.  Hence, a discussion of 
whether there has been compliance with the duty to notify and 
assist provisions of the VCAA will be temporarily postponed 
pending completion of the additional development and 
readjudication directed on remand.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006) and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

Analysis
Tinnitus

Prior to June 13, 2003, Diagnostic Code 6260 provided that 
recurrent tinnitus would be evaluated as 10 percent 
disabling.  

VA's General Counsel interpreted this code as providing for a 
single 10 percent rating regardless of whether tinnitus was 
perceived in one ear or both.  VAOPGCPREC 2-2003 (2003); 69 
Fed. Reg. 25,178 (2004).

Diagnostic Code 6260 was revised, effective on June 13, 2003, 
to explicitly provide that only a single 10 percent 
evaluation is to be assigned for tinnitus, whether the sound 
is perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court held 
that VAOPGCPREC 2-2003, was incorrect and that VA was 
obligated to provide separate 10 percent ratings when 
tinnitus was perceived in each ear.  The Court noted 38 
C.F.R. § 4.25(b) (2005), which requires separate evaluations 
for each service-connected disability arising from a single 
disease, unless otherwise provided.

VA appealed the Court's decision to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court).

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).



In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 
10-percent for tinnitus.  It has not been disputed that the 
current version of Diagnostic Code 6260 precludes separate 10 
percent evaluations.  Therefore, the veteran's claim for 
separate 10 percent ratings for tinnitus in each ear must be 
denied under both the new and old versions of the regulation.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Analysis
Right Ear Hearing Loss

The evidence on file at the time of the prior December 1989 
unappealed rating action, which denied service connection for 
bilateral hearing loss, included the veteran's service 
medical records (SMRs) and a post-service physical 
examination conducted in September 1989.

The veteran's SMRs do not mention any complaints or diagnosis 
pertaining to hearing loss in his right ear.

The veteran underwent a VA examination in September 1989, by 
an audiologist.  The veteran reported he was unable to 
communicate at a normal tone of voice with background noise.  
Audiological evaluation revealed pure tone thresholds, 
in decibels, follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
5
15
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  In the diagnosis, the examining 
audiologist indicated the veteran had normal hearing for 
rating purposes in the right ear.  

In December 1989, the RO denied service connection for 
bilateral hearing loss.  The RO determined that the medical 
findings did not show hearing loss in the right ear and there 
was no evidence within the SMRs showing hearing loss in the 
left ear.  The veteran was notified of that decision and 
apprised of his procedural and appellate rights.  He did not 
perfect an appeal, so that decision is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  

The veteran, however, may reopen his claim by the submission 
of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

For claims filed prior to August 29, 2001, such as this one, 
new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

The evidence received subsequent to the last final binding 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The additional evidence received since the RO's December 1989 
decision is briefly summarized below.

In August 2002 the veteran underwent a private audiological 
evaluation.  The results revealed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
30
35

The private audiologist recommended the veteran seek follow-
up medical treatment for asymmetrical hearing loss.

In a March 2003 statement, the veteran explained that he 
joined the service as an indirect fire infantryman and his 
job required him to frequently fire an M-16 rifle, a pistol, 
and various mortars.  He believes his hearing was excellent 
prior to entering the service. 

In August 2003 the veteran was afforded a VA audiological 
examination.  The evaluating audiologist noted a review of 
the veteran's claims file.  The veteran reported that he was 
exposed to intense noise trauma during service which included 
mortars, small arms fire, 50-caliber machine guns, tanks, and 
heavy machinery.  He said he wore ear protection during 
service and denied any significant occupational noise 
exposure since service in his office job or while recreating.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
5
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  In the diagnosis, the examining 
audiologist indicated the veteran had normal hearing through 
3000 Hertz, sloping to a mild sensorineural loss at 
4000 Hertz, and sloping to a moderate loss at 8000 Hertz, in 
the right ear.  This examiner went on to state that, shortly 
after the veteran's discharge from service, he underwent a VA 
audiological examination which showed high frequency hearing 
loss bilaterally.  The examiner also reiterated the fact that 
the veteran had no significant occupational or recreational 
noise exposure either before service or during the several 
years since.  The examiner then expressed the opinion that it 
was more than likely the veteran's current hearing loss was 
due to his military noise exposure.



During the pendency of this appeal, in an October 2003 rating 
decision, the RO granted service connection for the hearing 
loss in the veteran's left ear.  The claim for service 
connection for right ear hearing loss remained denied on the 
basis that the evidence of record still did not show 
audiometric findings meeting the criteria for a grant of 
service connection. 

In his November 2004 substantive appeal (VA Form 9), the 
veteran again alleged that his hearing loss was due to 
excessive noise exposure coincident with his military service 
and, indeed, had increased in severity over the years.

During his more recent October 2006 hearing, the veteran 
indicated he had applied for a job with the Transportation 
Safety Administration (TSA) approximately three or four years 
ago and was turned down because he failed his hearing test.  
He also reported that he was issued hearing aids in about 
June 2005 for both his left and right ears following an 
additional audiometric evaluation showing even greater 
hearing impairment.  [Note:  he was wearing hearing aids in 
both ears during his October 2006 hearing with the Board.]  
He further testified that his hearing loss affected his home 
and professional life.

This additional evidence received since the RO's December 
1989 rating decision includes a favorable opinion concerning 
the etiology of the claimed right ear hearing loss.  This 
evidence is new, inasmuch as it is not duplicative or 
cumulative of the evidence already on file.  It also, 
however, is material since it concerns whether the veteran 
was exposed to excessive noise while in the military 
resulting in the claimed right ear hearing loss.  So it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for right ear hearing loss.  
38 C.F.R. § 3.156(a).  Accordingly, this claim is reopened.




ORDER

The claim for separate 10 percent schedular ratings for 
bilateral tinnitus is denied.

The petition to reopen the claim of service connection for 
right ear hearing loss is granted, subject to the further 
development of this claim in the remand below.


REMAND

Since the Board has reopened the claim for service connection 
for right ear hearing loss, this claim must be readjudicated 
on the full merits (i.e., on a de novo basis).

During an August 2003 VA examination, audiometric testing 
revealed pure tone thresholds of 5, 10, 5, 20, and 30 
decibels in the veteran's right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively.  Average right ear threshold 
was 16.  Speech audiometry revealed speech recognition 
ability of 100 percent in this ear.  There was a mild 
sensorineural hearing loss in this ear at 4000 Hz, and the 
examiner indicated it is at least as likely as not the 
veteran's hearing loss is service related, based on the 
sustained exposure to noise.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).

The medical evidence currently on file, including the results 
of the August 2003 VA examination, does not show the veteran 
has sufficient hearing loss in his right ear to be considered 
an actual disability by VA standards (§ 3.385).


But during his recent October 2006 hearing, the veteran was 
wearing hearing aids in both ears (so not only in his 
service-connected left ear, but also his right one), and he 
indicated he received those hearing aids in or about June 
2005 after undergoing an additional audiometric evaluation 
that showed more severe hearing loss - so presumably even in 
his right ear.  He indicated he would obtain and submit these 
additional records for consideration.  But unfortunately he 
has not done this.  Still, though, since VA has knowledge of 
the possible existence of this additional relevant evidence, 
attempts should be made to obtain these records for him.  38 
U.S.C.A. § 5103A(a), 38 C.F.R. § 3.159(c).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran also should be reexamined to reassess the status 
of his hearing loss, not only in his right ear to determine 
whether there now is sufficient loss to satisfy the threshold 
minimum requirements of § 3.385, but also to determine 
whether the hearing loss in his left ear (which, again, is 
also at issue) has worsened.  VA is obliged to provide an 
examination when there is evidence, including a claimant's 
testimony, that the service-connected disability has 
increased in severity since the most recent rating 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  With his authorization (VA Form 21-
4142), obtain the records of treatment 
the veteran mentioned during his recent 
October 2006 hearing.  He said that he 
had undergone a hearing evaluation in 
or about June 2005, which showed more 
severe hearing loss, and that he was 
prescribed hearing aids as a result.  
If the request for these records is 
unsuccessful, notify him appropriately.  
38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 
3.159(e).



2.  Schedule the veteran for another VA 
audiological examination.  All 
necessary diagnostic testing and 
evaluation should be performed.  The 
claims file should be made available to 
the designated examiner for review of 
the veteran's pertinent medical 
history; this includes a copy of this 
remand.

Definitive findings and diagnoses 
should be made and recorded for each 
ear, including pure tone audiometric 
thresholds, in decibels, for each of 
the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz, as well as speech 
audiometry using the Maryland CNC 
testing (reported in percentages).  

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If they are not granted to 
his satisfaction, send him a 
supplemental statement of the case and 
give him time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


